Citation Nr: 1400409	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  11-07 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating, in excess of 10 percent, for degenerative joint disease, lumbar spine with sacroiliac strain.

2.  Entitlement to an increased rating, in excess of 10 percent, for right shoulder with dislocation and AC joint distal resection.

3.  Entitlement to service connection for a right hip disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Bruce, Counsel

INTRODUCTION

The Veteran had active military service from June 1965 to March 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in May 2010 and November 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDING OF FACT

In November 2013, prior to the promulgation of a decision in the appeal, VA received written notification from the Veteran that he wished to withdraw his appeal for entitlement to an increased rating, in excess of 10 percent, for degenerative joint disease of the lumbar spine to include sacroiliac strain, entitlement to an increased rating, in excess of 10 percent, for right shoulder with dislocation and AC joint distal resection, and entitlement to service connection for a right hip disorder.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran are met; the Board has no further jurisdiction in the matters of entitlement to an increased rating, in excess of 10 percent, for degenerative joint disease of the lumbar spine to include sacroiliac strain, entitlement to an increased rating, in excess of 10 percent, for right shoulder with dislocation and AC joint distal resection, and entitlement to service connection for a right hip disorder.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.101 , 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.

The issues of entitlement to an increased rating, in excess of 10 percent, for degenerative joint disease of the lumbar spine to include sacroiliac strain, entitlement to an increased rating, in excess of 10 percent, for right shoulder with dislocation and AC joint distal resection, and entitlement to service connection for a right hip disorder were developed for appellate consideration.  In correspondence dated and received in November 2013, the Veteran, through his representative indicated that he wished to withdraw his appeal as to entitlement to an increased rating, in excess of 10 percent, for degenerative joint disease of the lumbar spine to include sacroiliac strain, entitlement to an increased rating, in excess of 10 percent, for right shoulder with dislocation and AC joint distal resection, and entitlement to service connection for a right hip disorder; therefore, the issues are withdrawn, and there is no allegation of error of fact or law for appellate consideration on those claims.  38 C.F.R. § 20.204.  Accordingly, the Board does not have jurisdiction to consider an appeal in these matters.


ORDER

The appeal for entitlement to an increased rating, in excess of 10 percent, for degenerative joint disease of the lumbar spine to include sacroiliac strain, entitlement to an increased rating, in excess of 10 percent, for right shoulder with dislocation and AC joint distal resection, and entitlement to service connection for a right hip disorder is dismissed.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


